      Case 5:18-cr-00258-EJD Document 366-1 Filed 03/30/20 Page 1 of 1




                 UNITED STATES v. RAMESH “SUNNY” BALWANI
                            No. 18-CR-00258-EJD
                         PROPOSED CASE SCHEDULE


           DATE                                         EVENT
Friday, October 19, 2020    Defendant shall serve a summary pursuant to Rule 16 for each
                            expert witness he intends to call at trial in the defendant’s
                            case-in-chief.
Friday, November 6, 2020    Defendant shall complete his Rule 16 disclosures other than
                            expert disclosures.
Wednesday, November 11,     The Government shall serve any supplement to its exhibit
2020                        and witness lists previously disclosed in the trial of
                            Elizabeth Holmes

                            The Government shall identify any statement the Government
                            intends to offer under Federal Rule of Evidence 801(d)(2)(E).
Wednesday, November 11,     The Government shall serve a summary pursuant to Rule 16
2020                        for each expert witness that it intends to call at trial in rebuttal
                            to expert testimony offered by defendant Balwani.
Friday, November 13, 2020   Proposed jury instructions, juror questionnaire, and voir dire
                            questions due.
Friday, November 20, 2020   Motions in limine and motions relating to experts due.

Monday, November 30, 2020   The parties shall file a pretrial conference statement
                            addressing the matters set forth in Local Rule 17.1-1. The
                            Government shall advise the Court that it has produced all
                            Brady and Giglio information in its possession and will
                            continue to produce any the government subsequently
                            discovers.
Monday, December 7, 2020    Responses to motions in limine and motions relating to
                            experts due.
Monday, December 21, 2020   Replies in support of motions in limine and motions
                            relating to experts due.

Monday, January 4, 2021     Pretrial Conference
Tuesday, January 12, 2021   Jury Selection
Tuesday, January 19, 2021   First Day of Trial
